             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION
UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
       vs.                                        )         No. 20-03016-01-CR-S-MDH
                                                  )
CHRISTOPHER M. IAVOLO,                            )
                                                  )
                      Defendant.                  )

                                            ORDER

       Now pending before the Court is Defendant Iavolo’s pro se motion for emergency bond,

(doc. 43), filed without the assistance of his attorney. Not only has the Court previously ruled on

this same request for relief (doc. 42), the Court ordinarily does not consider pro se motions filed

by represented parties. See United States v. Pate, 754 F.3d 550, 553 (8th Cir. 2014) (the “district

court has no obligation to entertain pro se motions filed by a represented party”); see also United

States v. Thompson, 2018 WL 3398164, at *1 (W.D. Mo. July 12, 2018). Further, on February 25,

2020, the Court entered a Scheduling and Trial Order, specifically instructing that pro se filings

will not be accepted by defendants who are represented by counsel. (Doc. 12, § VI). Because the

Court has appointed counsel in this matter, the motion is DENIED without prejudice. Any

request of the Court must be raised by and through Defendant’s attorney.

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: April 29, 2020




         Case 6:20-cr-03016-MDH Document 44 Filed 04/29/20 Page 1 of 1
